Citation Nr: 0624480	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-30 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than January 28, 
2002, for the assignment of a 70 percent rating for an 
organic personality disorder.

2.  Entitlement to an effective date earlier than January 28, 
2002, for the assignment of a 30 percent rating for 
dysarthria and swallowing difficulty.

3.  Entitlement to an effective date earlier than January 28, 
2002, for the assignment of a 70 percent rating for nystagmus 
and oculomotor tracking deficits of the right eye.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law




ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


REMAND

The veteran served on active duty from July 1965 to May 1966, 
and from June 1970 to November 1976.  He was wounded in a 
military accident in September 1981 en route to an inactive 
duty for training station.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which granted increased ratings for 
various disabilities and assigned the effective date of 
January 28, 2002, for the increases awarded.

The evidence of record clearly shows that the veteran was 
injured in a military helicopter accident in 1981, and has 
been participating in treatment since that time.  He was 
awarded service-connection compensation benefits for various 
disabilities sustained in the accident and, in January 2002, 
requested that his ratings be increased.  The veteran 
submitted a report from his treating psychiatrist reflecting 
treatment for four years, and a statement from his treating 
psychotherapist reflecting a decrease in ability to function 
over the previous two years.  

Based on the evidence submitted, the RO increased the ratings 
for the veteran's organic personality disorder, dysarthria 
and swallowing difficulty, and for nystagmus.  The date of 
claim was assigned as the effective date of the increases 
granted and there was no discussion in the rating decision of 
whether the veteran was entitled to assignment of a rating 
earlier than the date of receipt of claim under 38 C.F.R. 
§ 3.400(o)(2).  The veteran appealed the assignment of the 
January 2002 effective date and the RO issued a Statement of 
the Case that did not discuss anything other than the date 
the claim was received.

In February 2005, the RO provided the veteran with notice of 
his rights and responsibilities under the Veterans Claims 
Assistance Act of 2000 (VCAA) with respect to a claim of 
entitlement to an earlier effective date.  The notice 
included the statement that an effective date will be the 
date of receipt of a claim or the date when entitlement 
arose, whichever is later.  The notice did not include any 
reference to 38 C.F.R. § 3.400(o)(2) regarding the 
possibility of having an effective date assigned up to one 
year prior to the date of receipt of claim in claims for 
increased ratings.  Additionally, the RO did not readjudicate 
the claim following the notice as required in Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) to ensure that VCAA 
notice is pre-decisional.

In reviewing the evidence of record, the Board finds that 
additional consideration must be given to the date 
entitlement arose.  In so doing, the RO will need to further 
develop the medical record by obtaining treatment records 
dated within one year of the date of receipt of claim to 
determine if there was an increase in symptoms prior to the 
veteran submitting his claim on January 28, 2002.  Additional 
notice with respect to evidence needed to substantiate the 
claim must also be given.

Therefore, this matter is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  Provide VCAA notice with respect to 
assigning effective dates for claims for 
increased ratings.  Specifically advise 
the veteran of evidence needed to 
substantiate assignment of a rating under 
38 C.F.R. § 3.400(o)(2).  Perform all 
necessary development as a result of 
responses received from the veteran.

2.  Obtain treatment records with respect 
to the veteran's organic personality 
disorder, dysarthria and swallowing 
difficulty, and nystagmus dated from 
January 2001 to January 2002.  Associate 
all records obtained with the claims 
folder.

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  It should be specifically 
determined if entitlement to the 
increased ratings awarded arose within 
one year of January 28, 2002.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to cure a procedural defect and 
to obtain additional development.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



